Name: 94/162/EC: Council Decision of 4 March 1994 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  executive power and public service;  Europe;  personnel management and staff remuneration
 Date Published: 1994-03-16

 Avis juridique important|31994D016294/162/EC: Council Decision of 4 March 1994 appointing a member of the Committee of the Regions Official Journal L 072 , 16/03/1994 P. 0019 - 0019 Finnish special edition: Chapter 1 Volume 3 P. 0115 Swedish special edition: Chapter 1 Volume 3 P. 0115 COUNCIL DECISION of 4 March 1994 appointing a member of the Committee of the Regions (94/162/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing the members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat on the abovementioned Committee has become vacant following the resignation of Mr Guy Spitaels, which was brought to the Council's attention on 11 February 1994; Having regard to the proposal from the Belgian Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Robert Collignon is hereby appointed a member of the Committee of the Regions in place of Mr Guy Spitaels for the remainder of the latter's term of office, which expires on 25 January 1998. Done at Brussels, 4 March 1994. For the Council The President C. SIMITIS (1) OJ No L 31, 4. 2. 1994, p. 29.